 1

 2

 3                                         UNITED STATES DISTRICT COURT

 4                                      EASTERN DISTRICT OF CALIFORNIA

 5

 6       JOSE LEON HOPTON,                                           Case No.: 1:20-cv-00141-LJO-SKO

 7                            Plaintiff,
                                                                     ORDER DIRECTING PLAINTIFF TO
 8             v.                                                    SUBMIT PRISONER’S TRUST FUND
                                                                     ACCOUNT STATEMENT
 9       FRESNO COUNTY HUMAN HEALTH
         SYSTEM, et al.,
10
                              Defendants.
11

12                                                                ORDER
13            Plaintiff is a prisoner proceeding pro se and has requested leave to proceed in forma pauperis
14
     pursuant to 28 U.S.C. § 1915.1 (Docs. 1, 3.) Plaintiff appears to be indigent and qualify to proceed
15
     in forma pauperis under 28 U.S.C. § 1915. However, Plaintiff has not submitted a copy of his
16
     prisoner’s trust fund account statement showing all account activity for the 6 months immediately
17
     preceding the filing of the complaint, as required by § 1915(a)(2).
18

19            Accordingly, IT IS HEREBY ORDERED that within twenty-one (21) days from the date

20   of service of this order, Plaintiff shall submit to the Court a copy of his prisoner’s trust fund
21   account statement showing all account activity for the 6 months immediately preceding the
22
     filing of the complaint.
23

24
     IT IS SO ORDERED.
25

26   1
       Plaintiff has also filed a request for a court order “compelling” the Fresno County Jail to grant him access to the law
     library. (Doc. 2.) As it is not clear that Plaintiff has been prevented from doing so, the Court denies without prejudice
27   Plaintiff's request for an order compelling jail staff to provide him with access to the library. If Plaintiff remains unable
     to access the law library despite his diligence, he may renew his motion. Plaintiff also seeks “funding for needed
28   administrative supplies.” (Id.) Neither the Court, nor the in forma pauperis statute, provides for such resources. See
     28 U.S.C. § 1915(c). Plaintiff’s request for monies to purchase “administrative supplies” is therefore denied.
 1
     Dated:   January 31, 2020         /s/   Sheila K. Oberto     .
 2                               UNITED STATES MAGISTRATE JUDGE

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                 2
